DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 December 2021 has been entered.  Claims 1, 3-5, and 8-11 are pending, and claims 1 and 4 are amended.


Response to Arguments
Applicant’s arguments, see remarks, filed 01 December 2021, with respect to the rejections of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made based on the amendments made to the claim.  The applicant argues the references including Arora and Rantala fail to render obvious the filtering of multiple physiological signals.  Arora clearly discloses removing noise induced motion from ECG signals, i.e. filtering, [par. 0030] and Rantala clearly discloses the benefit of removing noise induced motion from a variety of signals including ECG, oxygen saturation, and respiration Arora but do not provide any arguments associated with the two figures.
Applicant also provides arguments with respect to claims 6, 12 and 17.  However, these arguments rendered moot because the claims are cancelled.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. (US 2011/0245688) in view of Rantala (US 2016/0220197) in view of Lane et al. (US 2015/0077268) in view of Welch et al. (US 2005/0206518) and further in view of Kimoto et al. (JP 2017148365A), citations refer to machine translation.

[Claim 1] Arora discloses a system for providing continuous monitoring of a patient while reducing false alarms [pars. 0003, 0007], the system comprising: 
a first monitor device (electrocardiograph, #10) configured to measure a physiological attribute (electrocardiogram
a second monitor device (accelerometer, #32) configured to measure patient motion [par. 0022] configured to transmit a message (interpreted as a signal providing information) that includes an amount of motion (level or threshold) and a type of motion (e.g. scratching or coughing) [pars. 0006-0007, 0023-0030]; and 
a processor (#22) coupled with the first monitor device and the second monitor device [pars. 0005, 0020], wherein the processor is configured to generate an alarm, based on data from the first monitor device corresponding to the one or more physiological attributes, and is further configured to suppress the alarm, based at least in part on the message from the second monitor device, to reduce (suppress) false alarms by filtering the multiple physiological attributes when the amount of motion and the type of motion to identify and activity associated with a cause of false alarms (e.g. noise patterns associated with motion are subtracted from the signals to remove motion artifact) [pars. 0015, 0019, 0023-0030; Fig. 7].
Arora discloses the first monitor device is an electrocardiograph but does not disclose the first monitor device is a multi-parameter physiological monitor device, and the second monitor device is an accelerometer but does not disclose the accelerometer is positioned under a surface upon which the patient is supported.
Rantala discloses analogous alarm generation and artifact rejection device for preventing false alarms comprising a first monitor device (ECG monitor, #300), which may be a multi-parameter physiological monitor device configured to monitor multiple physiological attributes of the patient (the ECG monitor often includes impedance respiration, with secondary sensing of cardiac motion and patient movements – monitoring multiple parameters including respiration, oxygen saturation, and ECG is also suggested) [pars. 0002, 0009], and a second monitor device comprising a bed motion sensor device (bed sensor, #100, typically a piezoelectric sensor under a mattress) coupled with a mattress of a patient bed in which the patient lies [par. 0009].

Arora in view of Rantala renders obvious the use of a bed motion sensor configured to transmit a message including the amount of motion on the surface but does not explicitly disclose the type of motion including when the patient leaves the surface.
Lane discloses a continuous patient monitoring system for reducing false alarms comprising a contactless first monitor device (piezoelectric, #104) positioned under a mattress to measure patient movement including if the patient has exited the patient location (i.e. the mattress) [par. 0016-0019].
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the piezoelectric movement sensor in the system rendered obvious by Arora in view of Rantala to monitor for motion indicative of the patient leaving the surface (bed or mattress) as taught by Lane in order to further reduce the occurrence of false alarms due to the motion associated with the patient leaving the surface (bed or mattress) e.g. to go to the toilet.

Welch discloses a continuous patient monitoring system, including ECG and accelerometer sensors [par. 0094], wherein a unique patient identifier (#206) is appended to continuous physiological signals to create binding relationship i.e. a data schema [pars. 0092-0093, 0161].  The patient identifier may be a unique number or other symbol.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor taught by Arora to append a patient identifier to the amount of motion and type of motion determined by the system to form a data schema as taught by Welch in order to improve the accuracy of monitoring and record keeping by associating measured data with particular patients.
Arora discloses the processor (Fig. 1 #22) which monitors the physiological attributes is coupled to the second monitor device (the processor is located in the electrocardiograph) [par. 0020] and the first monitor device (the processor receives messages/signals from the accelerometer) [par. 0006] but does not suggest locating the processor in a third device.
Kimoto discloses an analogous system for providing continuous monitoring of a patient while reducing false (unnecessary) alarms [abstract], the system comprising: a first monitor device (telemeter transmitter, #200) configured to measure one or more physiological attributes (electrocardiogram, respiratory, pulse, blood pressure, body temperature and oxygen saturation) associated with the patient [pars. 0004, 0017]; a second monitor device (movement detection unit, #104) configured to measure patient motion [pars. 0027, 0030]; and a processor (alarm control unit, #103) coupled with the first monitor device and the second monitor device, wherein the processor is configured to generate an alarm, based on data from the first monitor device corresponding to the one or more physiological attributes, and is further configured to suppress the alarm, based at least in part on the patient motion measured by local area network) coupled with the first and second monitor devices or a central station (central monitor, #100) coupled with the first and second monitor devices [pars. 0005, 0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the system rendered obvious by Arora to locate the processor in a third device (e.g. at least one of a network or central station) coupled to the first and second monitoring devices as taught by Kimoto in order to improve monitoring capabilities by enabling the remote monitoring of multiple patients by a single caregiver [Kimoto: par. 0005].

[Claim 3] Arora discloses the first monitor device comprises an electrocardiogram (ECG) device (electrocardiograph, #10) [par. 0020]

[Claim 4] Arora discloses the one or more physiological attributes are selected from the group consisting of a respiratory rate, a heart rate, a heart rhythm, a blood oxygen saturation level and a blood pressure (arrhythmia detected by electrocardiography) [pars. 0003, 0018, 0026-0027].

[Claim 5] Arora, as applied to claim 1 above, discloses the second monitor device comprises an accelerometer for measuring patient motion and that different motion detection features may be used to externally detect motion [pars. 0020-0021] but does not disclose a bed motion sensor device coupled with a mattress of a patient bed.
Rantala discloses analogous alarm generation and artifact rejection device for preventing false alarms [par. 0002] comprising a first monitor device  (ECG monitor, #300) and a second monitor device bed sensor, #100) coupled with a mattress of a patient bed in which the patient lies [par. 0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the second monitor device in the form of an accelerometer taught by Arora with a bed motion sensor coupled with a mattress as taught by Rantala in order to detect motion artifacts within ECG signals to reduce the occurrence of false alarms, the substitution constituting a simple substitution of one known motion sensor for another known motion sensor. 

[Claim 8] Arora discloses the processor suppresses the alarm by suppressing an alarm condition identified by the first monitor device based on the patient motion [pars. 0007, 0019, 0023, 0026].

[Claim 9] Arora discloses suppression of the alarm by the processor is limited to a specified time period (alarm may be suppressed or delayed for a period time e.g. number of seconds after the last detected motion) [pars. 0026, 0030].

[Claim 10] Arora discloses the first monitor device comprises a contact monitor device (electrode in contact with skin of a patient to measure electrical signals), and the second monitor device comprises a non-contact monitor device (accelerometer not directly contacting a patient) [par. 0022].

[Claim 11] Arora, as applied to claim 10 above, discloses the second monitor device comprises a non-contact monitor device but does not disclose a piezoelectric device or a load cell device positioned under a mattress of a bed.
Rantala discloses analogous alarm generation and artifact rejection device for preventing false alarms [par. 0002] comprising a first monitor device  (ECG monitor, #300) and a second monitor device bed sensor, #100), typically a piezoelectric sensor, under a mattress of a patient bed in which the patient lies [par. 0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the second monitor device in the form of an accelerometer taught by Arora with a piezoelectric bed motion sensor under a mattress as taught by Rantala in order to detect motion artifacts within ECG signals to reduce the occurrence of false alarms, the substitution constituting a simple substitution of one known motion sensor for another known motion sensor. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        07 December 2021